BUSTAMANTE, Judge (specially concurring). {25} I fully concur in the discussion and resolution of the “Lump Sum for Debt” issue. I concur in the result of the “Validity” issue. In my view the May 19, 2000, agreement was clearly subject to the requirements of Sections 52-5-13 and -14, and is therefore void. I regret the opinion does not conduct a full analysis of the issue. There is nothing in these provisions that limit the application to global settlements of medical benefits, and I see no policy reason to so limit them. To the contrary, as this case makes clear, partial settlements of benefits can be of critical importance to a badly injured worker. {26} The requirement for WCJ approval can and should act as a check on hasty and ill-advised decisions by workers. I note that this settlement was reached relatively soon after the injury and before Worker hired his own attorney. These circumstances by themselves give me pause, and I am sure, would have given the WCJ pause before approving the settlement. At the very least, the WCJ could have asked questions designed to force Worker to think the matter through more carefully. Whether Worker would have done so, of course, we do not know. More important is ensuring that the WCA maintains the level of overall control of these proceedings that I think the Legislature intended. {27} I must concur in the result, however, because of Appellant’s approach to the case. Appellant chose an “all or nothing” strategy in this litigation. I agree she is not entitled to the full amount of costs of the new home or the full mortgage. She is entitled to a fresh look at what the reasonable cost of accommodating Worker’s injury would have been. She put on no evidence other than the full cost. As such, Appellant provided no other basis for considering whether the settlement was unreasonable or not. This evidentiary failure, based on an unsound litigation strategy, forces me, however reluctantly, to concur in the result.